Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response of 1/28/2021 was received and considered.
Claims 1-25 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 1/28/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of 9,967,093 and 10,348,499 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not fully persuasive.
Applicant’s remarks (p. 9) address the double patenting rejection.  In view of the terminal disclaimer filed 1/28/2021, the rejection is withdrawn.
Applicant’s remarks (p. 10) address the §112 rejections.  In view of the amendments, the rejection is withdrawn.
Applicant’s remarks (pp. 10-11) address the §101 rejection and are persuasive.  The rejection is withdrawn in view of the arguments and amendments.
Applicant’s remarks (pp. 11-12) address the §102 rejection in view of Buldas.  Applicant argues that the reference fails to teach  "identify a first pseudo random number (PRN) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 12-13 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0245020 A1 to Buldas et al. (Buldas).
                        
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                    =
                                    h
                                    a
                                    s
                                    h
                                    (
                                    
                                        
                                            m
                                        
                                        
                                            i
                                        
                                    
                                    ∥
                                    r
                                
                                
                                    i
                                
                            
                            ∥
                            
                                
                                    l
                                
                                
                                    i
                                
                            
                        
                    ), which depends on                         
                            
                                
                                    r
                                    n
                                    d
                                
                                
                                    i
                                
                            
                        
                    , ¶38) associated with a first node (node                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                    , ¶¶37-38) of a first PRN tree (¶39, ¶41, Fig. 1), the first PRN received pursuant a first read access request (request for verification of                         
                            
                                
                                    r
                                    e
                                    c
                                
                                
                                    i
                                
                            
                        
                    , ¶110, ¶116) associated with a first portion of data (                        
                            
                                
                                    r
                                    e
                                    c
                                
                                
                                    i
                                
                            
                        
                    ), and the first portion of the data associated with the first node of the first PRN tree (                        
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                    =
                                    h
                                    a
                                    s
                                    h
                                    (
                                    
                                        
                                            m
                                        
                                        
                                            i
                                        
                                    
                                    ∥
                                    r
                                
                                
                                    i
                                
                            
                            ∥
                            
                                
                                    l
                                
                                
                                    i
                                
                            
                        
                    ) by                         
                            
                                
                                    r
                                
                                
                                    i
                                
                            
                            =
                            h
                            a
                            s
                            h
                            
                                
                                    
                                        
                                            r
                                            e
                                            c
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     and                         
                            
                                
                                    m
                                
                                
                                    i
                                
                            
                            =
                            h
                            a
                            s
                            h
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                            -
                                            1
                                        
                                    
                                    ∥
                                    r
                                    n
                                    d
                                
                            
                        
                    ; see ¶¶36-43); and utilize the first PRN to access the first portion of the data responsive to the read access request (verification of node                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                     occurs when a user intends to access the candidate data record, ¶110, ¶116; see also Buldas, claim 2).
Regarding claims 2, 13 and 21, Buldas discloses instructions that when executed by the processor cause the processor to: identify a second PRN associated with a second node of the first PRN tree (parent node, such as node                         
                            
                                
                                    x
                                
                                
                                    1,2
                                
                            
                        
                     (                        
                            
                                
                                    x
                                
                                
                                    a
                                    ,
                                    b
                                
                            
                        
                    ), Fig. 1), the second PRN received pursuant a second read access request associated with a second portion of the data (verification, ¶110, ¶116 of parent node), and the second portion of the data associated with the second node of the first PRN tree (data of records                         
                            
                                
                                    r
                                    e
                                    c
                                
                                
                                    1
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    r
                                    e
                                    c
                                
                                
                                    2
                                
                            
                        
                    , Fig. 1), wherein the second node of the first PRN tree is higher in a hierarchical branching structure of the first PRN tree than the first node (Fig. 1,                         
                            
                                
                                    x
                                
                                
                                    1,2
                                
                            
                        
                    ) and the second portion of the data comprises the first portion of the data (                        
                            
                                
                                    r
                                    e
                                    c
                                
                                
                                    1
                                
                            
                             
                            a
                            n
                            d
                             
                            
                                
                                    r
                                    e
                                    c
                                
                                
                                    2
                                
                            
                        
                     comprise                         
                            
                                
                                    r
                                    e
                                    c
                                
                                
                                    1
                                
                            
                        
                    ; see Fig. 1); and utilize the second PRN to access request the second portion of the data responsive to the second read access request (verify parent node                         
                            
                                
                                    x
                                
                                
                                    1,2
                                
                            
                        
                     , ¶110, ¶116; see also Buldas, claim 2).  
Regarding claim 12, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.  
Regarding claim 20, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 15-16 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Buldas, as applied to claims 1, 12 and 20 above, in view of US 8,209,334 B1 to Doerner.
Regarding claims 4-5, 15-16 and 23-24, Buldas lacks instructions that when executed by the processor cause the processor to determine an address for the first portion of the data based on the first PRN.  However, Doerner teaches segmenting data (col. 2, lines 26-30), deriving a characteristic from the data (col. 2, lines 30-33) and transmitting the data to an address associated with the characteristic (col. 2, lines 36-39, col. 9, line 58 - col 10, line 32), where the characteristic can be a hash (col. 2, lines 41-42) to allow data de-duplication.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Buldas to include instructions that when executed by the processor cause the processor to determine an address for the first portion of the data based on the first PRN (                        
                            
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                    =
                                    h
                                    a
                                    s
                                    h
                                    (
                                    
                                        
                                            m
                                        
                                        
                                            i
                                        
                                    
                                    ∥
                                    r
                                
                                
                                    i
                                
                            
                            ∥
                            
                                
                                    l
                                
                                
                                    i
                                
                            
                        
                    )).  One of ordinary skill in the art would have been motivated to perform such a modification to provide for data de-duplication in the log records, as taught by Doerner. 
Allowable Subject Matter
Claims 3, 6-11, 14, 17-19, 22 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McGregor (US 20150288512 A1) teaches a tree of keys, where a key (PRN) is identified within the structure as associated with data, and used to facilitate read access request based on the invention extracting the key(s) for encrypted blocks and using the keys to decrypt.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-38623862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
February 3, 2021